Citation Nr: 0016734	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 13, 
1996, for a grant of service connection for tinea pedis and 
dyshidrotic eczema of the feet and hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1987, including service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted entitlement to 
service connection for tinea pedis and dyshidrotic eczema of 
the feet and hands (skin disability) and assigned a 10 
percent evaluation, effective September 13, 1996.  In his 
timely appeal of this determination to the Board, the 
veteran challenges the effective date assigned by the RO for 
the grant of benefits.  


REMAND

In June 1999, the Board remanded the matter on appeal for, 
inter alia, consideration of the veteran's claim of clear 
and umistakable error (CUE) in the initial denial of service 
connection for a skin disability.  As noted in the prior 
remand, consideration of such a claim of error could well 
impact upon the assignment of an effective date for the 
grant of service connection for his skin disability.  Hence, 
the Board found that the CUE issue is inextricably 
intertwined with the earlier effective date claim, and that 
the two issues should be considered together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board 
emphasized to the appellant and his representative, however, 
that appellate consideration of the additional claim could 
only be achieved if an appeal of that issue was timely 
perfected.  Pursuant to applicable law and regulation, an 
appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1999).  The 
Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.

In July 1999, in accordance with the terms of the remand, 
the RO considered the veteran's claim of CUE, but found no 
error in the initial October 1993 denial of the claim for 
service connection for a skin rash.  The RO also then 
reconsidered the claim for an earlier effective date for the 
grant of service connection for that condition, but also 
denied that claim.  In a letter dated August 6, 1999, the RO 
notified the veteran of the denial of the CUE claim.  After 
receiving no response to its denial of the CUE claim from 
either the veteran or his representative, the RO advised the 
appellant that his appeal was being returned to the Board by 
letter of February 12, 2000.  The Board finds, however, that 
such action was premature.  As with any denied claim, the 
veteran had one year from the date of the notice of the 
denial to initiate an appeal of the denial of the CUE claim.  
See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  If such a 
document is timely filed, the RO must issue a statement of 
the case on the CUE claim.  Thereafter, to perfect an appeal 
on that issue, a substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the SOC to the veteran or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever comes later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The Board acknowledges that no document currently associated 
with the claims file indicates that the appellant wishes to 
appeal the denial of the CUE claim.  Nonetheless, the 
veteran has until August 6, 2000 to initiate an appeal on 
the denial of the CUE claim, and if he does so, an 
opportunity to perfect an appeal as to that issue within the 
time frame prescribed above.  Under these circumstances, and 
to avoid any prejudice to the appellant, the Board finds 
that the claims file should be returned to the RO to ensure 
that any attempt by the appellant to appeal the denial of 
the CUE claim is promptly and appropriately addressed.  

Accordingly, this matter is hereby REMANDED to the RO for 
the following action:  

1.  The RO should maintain the veteran's 
claims folder at the RO until the 
expiration of the applicable periods for 
initiating, and perfecting, an appeal of 
the RO's July 1999 denial of the claim 
of CUE in the prior denial of the claim 
for service connection for a skin rash.  
If the appellant or his representative 
initiates an appeal of that issue, the 
RO should undertake all appropriate 
action, to include issuance of an SOC.  
If the RO determines that either the 
veteran's NOD or substantive appeal on 
that issue is not timely filed, the RO 
should adjudicate the question of 
timeliness of the appeal, and allow the 
appellant the period prescribed by 
regulation to appeal that issue.  

2.  Therefter, the claims folder should 
be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




